DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Miller et al. (hereinafter ‘Miller’, Pub. No. 2019/0122659) in view of Whymark et al. (hereinafter ‘Whymark’, Pub. No. 2009/0094631).

Regarding claims 1, 3 and 5, Miller teaches a method ([0006]; [0078]; [0239]; [0251]-[0253]), comprising: 
receiving a linear program feed for a scheduled time period
a trigger signal configured to identify a first one of the plurality of ad avails for preemption; detecting the trigger signal ([0234]-[0241]); preparing and sending a VAST request to a digital ad serving platform for a first digital ad to be selected from a designated inventory of available national ads ([0251]); 
receiving a VAST response identifying the first digital ad ([0266]-[0270]); and 
([0065]; [0081]; [0241]).  
On the other hand, Miller does not explicitly teach receiving a linear program feed for a scheduled time period from a national broadcaster, the linear program feed including program content, a plurality of ad avails reserved for national ad placements and interspersed among the program content.
 However, in an analogous art, Whymark teaches a system that allows transmitting content based on schedule information. The schedule information is received and includes advertising agency; broadcaster information; syndication information; etc. ([0028]-[0039]; [0048]). This data includes national market zone information; program information and where the ads should be inserted ([0052]-[0054]). After receiving the information, the system reviews and adjusts the schedule ([0100]-[0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified Miller’s invention with Whymark’s feature of transmitting and adjusting the information and generates an updated file for the benefit of making sure the system broadcasts accurate information and avoids mistakes.

Regarding claim 2, Miller and Whymark teach further comprising: 
receiving, by a regional broadcast affiliate that distributes program content to a designated market area, from a national broadcaster, the linear program feed (Miller: [0006]; [0074]; [0075]);  
(Whymark: [0052]-[0054]); and 
distributing, by the regional broadcast affiliate, the program feed to the designated market area (Miller: [0065]; [0081]; [0241]).

Regarding claims 4 and 6, Miller and Whymark teach receiving, by a local cable distributor that distributes program content to a plurality of set top boxes, from a national cable network, the linear program feed; including in the VAST request targeting criteria including IP addressing information for at least one of the plurality of set top boxes (Miller: [0263]-[0268]); and 
distributing, by the regional broadcast affiliate, a modified program feed having the first digital ad to the at least one set top box (Miller: [0065]; [0081]; [0241]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421